DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 2/4/2021 have been accepted. Claims 1, 2, 4-7, 10, 11, 23-25, and 28 are still pending. Claims 1, 10, 24, 24, and 28 are amended. Claims 3, 8, 9, 12-22, 26, 27, and 29 have been canceled. Applicant’s amendments to the claims have overcome each and every objection and 103 rejection previously set forth in the Final Office Action mailed 11/5/2020.
	
Allowable Subject Matter
Claims 1, 2, 4-7, 10, 11, 23-25, and 28 allowed. The independent claims were amended to include the allowable material indicated in claims 22 and 27. The following is an examiner’s statement of reasons for allowance: 
Tan et al. (US PGPub 2015/0081912) teaches allocating processing resources to a first node to perform a first task and allocating a second node to assist in performing the same function, wherein the nodes are separated by a switch and directly connected to a non-volatile memory. Tan does not teach the amended limitations to the independent claims.
Barsness et al. (US PGPub 2010/0241881) teaches the use of multiple communication fabrics and a local bus interface for the non-volatile memory. Barsness does not teach the amended limitations to the independent claims.
Gopal et al. (US PGPub 2015/0067095) teaches generating an output function. Bax et al. (US PGPub 2013/0117766) teaches a memory configured to use direct memory access. Neither reference teaches the amended limitations to the independent claims. Neither individually nor in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	
Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 11/5/2020 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132